MEMORANDUM **
Almeza Eskandariowrak, a native and citizen of Iran, petitions for review of the *453Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), we grant the petition for review and remand.
The BIA explicitly found the IJ’s reasons in denying relief “insufficient to sustain an adverse credibility determination,” but concluded Eskandariowrak failed to meet his burden of proof on grounds similar to those the IJ relied upon to find Eskandariowrak not credible. Therefore, the remand requested by the government for clarification is granted.
In light of our disposition, we need not address Eskandariowrak’s contention that the BIA violated his due process rights by failing to address evidence that underlies his asylum claim.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.